Citation Nr: 0018036	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 2, 
1998, for chronic obstructive pulmonary disease secondary to 
cigarette smoking.  

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1943 to 
February 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The appellant first filed a claim for service connection 
for a lung disorder, which includes chronic obstructive 
pulmonary disease, on February 17, 1994.

2.  The appellant does not have asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 17, 1994, 
for service connection for chronic obstructive pulmonary 
disease are met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).

2.  Entitlement to service connection for asbestosis is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Earlier Effective Date.

Service connection for chronic obstructive pulmonary disease 
(COPD) was granted by means of a December 1998 rating 
decision, effective from March 2, 1998.  On this date, the 
appellant presented testimony before the RO to the effect 
that he had smoked in service and that his currently 
diagnosed lung disorder may be related to his inservice 
smoking.  He also submitted a formal application for service 
connection for COPD secondary to nicotine dependency.  The 
issue on appeal stems from the appellant's disagreement with 
the March 2, 1998, effective date.  The appellant contends 
that the effective date should be the date that he initially 
filed a claim for service connection for a lung disorder.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  The effective date of an award based on a 
claim for compensation shall be the day following separation 
from active service or the date entitlements arose if the 
claim is received within 1 year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  A claim means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999). 

In the case at hand, the Board finds that the appellant 
should be granted an effective date of February 17, 1994, for 
his award of service connection for COPD.  On this date, he 
filed a claim for service connection for a lung disorder.  
His February 1994 statement requests that his "lung 
condition be added to [his] service connected claim."  The 
Board notes that at that time, he related his lung disorder 
to asbestos exposure.  He also attached a December 1993 
letter from his physician, Dr. J.K.C., which indicates that 
the diagnosis of asbestosis due to inservice exposure was 
justified.  However, in June 1994, in response to a letter 
from the RO asking 
what other carcinogenic agents (cigarettes, chemicals, etc.) 
he was exposed to in service, he stated that he smoked 1 pack 
of cigarettes per day.  Thus, in June 1994, he did raise the 
possibility of smoking being another underlying cause.  
However, what he felt the underlying cause of the lung 
disorder was is irrelevant.  The fact remains that he filed a 
claim for service connection for a lung disorder, which 
includes COPD, on February 17, 1994.  As the claim was filed 
in February 1994, a subsequent (December 1995) VA examination 
found that he had COPD due to smoking (rather than asbestos), 
and the RO determined that service connection for COPD was 
warranted, the effective date must be the date of the filing 
of the claim.

3.157

In reaching this decision, the Board is aware of 38 C.F.R. 
§ 3.157 (1999) and the language "or a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission."  In this 
case, the veteran is service-connected for another 
disability, he received treatment at a VA facility for COPD 
in December 1993 and a claim for service connection for a 
lung disorder was received within one year of such treatment.  
The Court has established that the regulation, 3.157, is not 
applicable to the facts presented in this case.  Brannon v. 
West, 12 Vet. App. 32 (1998).  Similarly, VA treatment by 
iteslf does not establish an informal claim for service 
connection because an intent to file a claim is not 
demonstrated.  38 C.F.R. § 3.155 (1999).


II.  Asbestosis.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The evidence includes a December 1993 letter from Dr. J.K.C., 
which indicates that based on x-ray findings, a diagnosis of 
asbestosis is justified; the chest x-ray, conducted in 1992, 
reportedly showed marked scar tissue.  There is also a 
December 1994 VA treatment record which notes a past medical 
history of COPD and asbestosis.  A May 1995 treatment record 
indicates an impression of COPD-emphysema, and raises a 
question of asbestosis.  A subsequent treatment record (date 
not clear) indicates that he was being referred by pulmonary 
secondary to platelet of 17 in May 1995.  It was noted that 
his past medical history included COPD-emphysema secondary to 
asbestos, and the assessment included COPD-emphysema due to 
asbestos.  

A VA examination report, dated in March 1998, indicates that 
the appellant's entire claims folder was reviewed, with 
specific emphasis on x-ray reports and reports and x-rays 
from Dr. J.K.C.  The appellant reported that he smoked in 
service and that he continued to smoke to date.  The examiner 
noted that a chest x-ray from 1993 was normal.  The examiner 
also reviewed the chest x-ray from Dr. J.K.C. in 1991 which 
showed diffuse emphysema, but no pleural plaques, 
infiltrates, blebs or  pneumothorax.  A CT of the chest dated 
in May 1995 made a diagnosis of emphysematous changes and a 
chest x-ray in his claim folder in May 1995 also read as 
emphysema.  There was no description of pleural plaques or 
any of the hallmarks of asbestos-related lung disease.  He 
was not complaining of chest pain or hemoptysis.  His weight 
was stable and he had no chills or fever.  The impression was 
COPD, primarily emphysema.  The examiner found that although 
the appellant had been exposed to asbestos in service, it was 
more likely that cigarette smoking was responsible for his 
lung disease.  There was nothing about his clinical situation 
and studies that indicate asbestos damage to the lung.  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the claim for 
service connection for asbestosis.  It appears that Dr. 
J.K.C.'s diagnosis of asbestosis was based on his 
interpretation of a chest x-ray showing marked scar tissue.  
Subsequent VA treatment records raise the question of 
asbestosis based on the appellant's past medical history, 
rather than any subsequent diagnostic tests or physical 
findings.  As the VA examiner reports in March 1998, 
subsequent x-rays and CT of the chest do not indicate any 
pleural plaques or any of the hallmarks of asbestos-related 
lung disease.  The Board finds  the March 1998 VA examiner's 
findings to be more probative in this case as the examiner 
had the opportunity to review all prior medical evidence, to 
include Dr. J.K.C.'s x-rays, as well as subsequent diagnostic 
tests.  The March 1998 examiner has a different 
interpretation of Dr. J.K.C.'s x-ray findings (that there was 
no evidence of asbestosis), and that interpretation is 
confirmed by subsequent x-rays and CT of the chest.  The 
Board concludes that the finding of asbestosis is not 
confirmed by the medical evidence of record and that service 
connection should be denied.  As the Board has determined 
that the claim should be denied because there is no confirmed 
diagnosis of asbestosis, it is not necessary to determine 
whether there was in fact inservice exposure to asbestos.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.
      


ORDER

Entitlement to an effective date of February 17, 1994, for 
chronic obstructive pulmonary disease secondary to cigarette 
smoking is granted.

Entitlement to service connection for asbestosis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

